224 S.W.3d 68 (2007)
Robert ARTHUR, Plaintiff/Appellant,
v.
NATIONAL RAILROAD PASSENGER CORPORATION d/b/a Amtrak, Defendant/Respondent.
No. ED 86896.
Missouri Court of Appeals, Eastern District, Division Four.
March 13, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
Leonard P. Cervantes, Jennifer Suttmoeller, St. Louis, MO, for appellant.
Theodore J. Williams, Jr., Michael B. Hunter, Lisa A. Larkin, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
In this Federal Employer's Liability Act case, Robert Arthur appeals from the trial court's judgment in favor of National Railroad Passenger Corporation in accord with the jury's verdict. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).